As filed with the Securities and Exchange Commission on February 25, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 4 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [Registration # 033-60591] SIERRA HEALTH SERVICES, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 88-0200415 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2724 North Tenaya Way Las Vegas, Nevada (702) 242-7000 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) SIERRA HEALTH SERVICES, INC. CALIFORNIA INDEMNITY INSURANCE COMPANY STOCK OPTION PLAN OF 1988 CII FINANCIAL, INC. EMPLOYEE INCENTIVE STOCK OPTION PLAN (1989) CII FINANCIAL, INC. 1991 EMPLOYEE STOCK INCENTIVE PLAN CII FINANCIAL, INC. 1993 EMPLOYEE STOCK INCENTIVE PLAN CII FINANCIAL, INC. NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN CALIFORNIA INDEMNITY INSURANCE COMPANY NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN (Full title of the plan) Anthony M. Marlon, M.D. Chairman of the Board and Chief Executive Officer Sierra Health Services, Inc. 2724 North Tenaya Way Las Vegas, Nevada 89128 (702) 242-7000 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Explanatory Note This post-effective amendment (this “Amendment”), filed by Sierra Health Services, Inc. (the “Company”), deregisters all shares of the Company’s Common Stock, $0.005 par value per share (“Common Stock”), that had been registered for issuance under the CALIFORNIA INDEMNITY INSURANCE COMPANY STOCK OPTION PLAN OF 1988; CII FINANCIAL, INC. EMPLOYEE INCENTIVE STOCK OPTION PLAN (1989); CII FINANCIAL, INC. 1; CII FINANCIAL, INC. 1; CII FINANCIAL, INC.
